UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY

Caption in Compliance with D.N.J. LBR 9004-1(b)

DILWORTH PAXSON LLP
Scott J. Freedman
457 Haddonfield Road, Suite 700
Cherry Hill, New Jersey 08002
Telephone: (856) 675-1962
Facsimile: (856) 663-8855
Email: sfreedman@dilworthlaw.com

Special Counsel to Daniel E. Straffi, Chapter 7 Trustee




                                                                      Case No.:     16-24788
In Re:
                                                                      Adv. Pro. No.: 19-01152
          MEDAK TRUCKING, LLC,
                                                                      Chapter:      7

                                 Debtor.                              Hearing Date: 6/5/2019

                                                                      Judge:         Michael B. Kaplan


                                           ADJOURNMENT REQUEST

1.       I, Scott J. Freedman,
         ‫܈‬        am the attorney for: Daniel E. Straffi, Chapter 7 Trustee,
         ‫܆‬        am self represented,

         and request an adjournment of the following hearing for the reason set forth below.

         Matter: Pre-trial Hearing

         Current hearing date and time: June 5, 2019 at 10:00 a.m.

         New date requested: July 17, 2019

         Reason for adjournment request: Deadline to file a responsive pleading extended by agreement. Parties are
         engaged in settlement discussions.




2.       Consent to adjournment:
        ‫ ܈‬I have the consent of all parties.       ‫ ܆‬I do not have the consent of all parties (explain below):




I certify under penalty of perjury that the foregoing is true.


Date: June 1, 2019                                          /s/ Scott J. Freedman
                                                            Signature




COURT USE ONLY:

The request for adjournment is:

‫܆‬
x Granted                                            July 16, 2019 at 10:00 am
                                  New hearing date: ________________________                 ‫ ܆‬Peremptory


‫ ܆‬Granted over objection(s)       New hearing date: ________________________                 ‫ ܆‬Peremptory


‫ ܆‬Denied




          IMPORTANT: If your request is granted, you must notify interested
          parties who are not electronic filers of the new hearing date.




                                                       2
    new.9/23/15




3
